DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on November 19, 2020 and September 17, 2020 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Ten (10) sheets of drawings were filed on September 17, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest an optical fiber connection device, as defined by claim 1, comprising: 
5an optical fiber, 
a cover member which covers the optical fiber in a circumferential direction; 
a first connection member which includes an inlet and an outlet and in which the cover member is 10connected to the inlet, 
a second connection member which includes an aperture connected to the outlet of the first connection member and to which light from the optical fiber is transmitted through the first connection member, 15and 
a first light transmission protection part which protects a tip of the optical fiber in the first connection member; 
wherein an tip of the cover member is 20located in a sealed apace of the first connection member formed between the first light transmission protection part and the cover member; 
wherein a surface of the second connection member is made of metal; 25
wherein two first contacts are arranged on an outer circumferential surface of the cover member; 
wherein first signal lines extended from each of the two first contacts are connected to a controller or a laser oscillator; 30
wherein two second contacts are provided on an inner circumferential surface of the first connection member in positions corresponding to the two first contacts; 
wherein second signal lines extended from 35each of the two second contacts terminate at a distal surface of the first connection member; and 
wherein, if the first connection member - 15 - and the second connection member are connected with each other, the two first signal lines and the two second signal lines are electrically connected through the first contacts, the second contacts and the surface of the 5second connection member, so that a state of connection between the cover member and the first connection member and a state of connection between the first connection member and the second connection member are detected.  
Claims 2-7 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874